   Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 1 of 7 PageID #:1776




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MIDWEST OPERATING ENGINEERS                         )
WELFARE FUND, MIDWEST OPERATING                     )
ENGINEERS PENSION FUND, OPERATING                   )
ENGINEERS LOCAL 150 APPRENTICESHIP                  )
FUND, MIDWEST OPERATING ENGINEERS                   )
RETIREMENT ENHANCEMENT FUND,                        )
CONSTRUCTION INDUSTRY RESEARCH                      )
AND SERVICE TRUST FUND, and                         )
INTERNATIONAL UNION OF OPERATING                    )
ENGINEERS, LOCAL 150, AFL-CIO,                      )
                                                    )
              Plaintiffs,                           )
                                                    )              No. 19 C 3636
       v.                                           )
                                                    )              Judge Ronald A. Guzmán
J & L EXCAVATING, INC.,                             )
                                                    )
              Defendant.                            )

                            MEMORANDUM OPINION AND ORDER

       For the reasons explained below, plaintiffs’ motion for summary judgment is denied, and
defendant’s motion for summary judgment is granted.

                                       BACKGROUND

        This is an action in which plaintiffs—several employee-benefit funds (the “Funds”) and a
union—seek to collect allegedly delinquent fringe-benefit contributions and to compel an audit.
Plaintiffs also sought to enforce two awards of a Joint Grievance Committee, but the Court
dismissed those claims with prejudice as time-barred.

       Plaintiffs’ remaining claims are Count III, a claim under the Employee Retirement
Income Security Act (“ERISA”) for recovery of unpaid fund contributions; Count V, a claim
under the Labor Management Relations Act (“LMRA”) for recovery of unpaid contributions to
the Construction Industry Research and Service Trust Fund (“Construction Industry Fund”);
Count VI, to compel an audit of defendant under ERISA; and Count VII, to compel an audit of
defendant under the LMRA. (The complaint contains no Count IV.) It is undisputed that the
audits at issue in Counts VI and VII have already been completed (ECF No. 44, Pls.’ Resp.
Def.’s L.R. 56.1 Stmt. ¶ 2), so those claims are dismissed as moot, and only Counts III and V are
now at issue. The parties have filed cross-motions for summary judgment.
   Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 2 of 7 PageID #:1777




                                     LEGAL STANDARDS

       “The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). “A factual dispute is genuine if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party.” Davis v. Kayira, 938 F.3d 910, 914 (7th Cir.
2019). On cross-motions for summary judgment, the Court construes all inferences in favor of
the party against whom the motion under consideration is made. Westfield Ins. Co. v. Nat’l
Decorating Serv., Inc., 863 F.3d 690, 695 (7th Cir. 2017).

                             UNDISPUTED MATERIAL FACTS

        On June 3, 2004, an entity named J & L Excavating, Inc. was incorporated under the laws
of Illinois. On October 1, 2004, Jeffrey Laczynski, the corporation’s president and sole owner,
signed a Memorandum of Agreement (“MOA”) with plaintiff International Union of Operating
Engineers, Local 150 (the “Union”) that bound J & L Excavating, Inc. and the company’s
“successors and assigns” to the Excavators, Inc. Heavy & Highway & Underground Agreement
(the “Master Agreement”) and the governing Plan agreements listed therein. The MOA stated:

       The Parties do hereby adopt the Master Agreement dated June 1, 2001 entered
       into by and between the Union and the Excavators, Inc. (Heavy & Highway &
       Underground) and the parties do hereby mutually agree to be bound by the terms
       and conditions of that Master Agreement and the Agreement and Declaration of
       Trust of the Midwest Operating Engineers Pension Plan, Midwest Operating
       Engineers Welfare Plan, Local 150 I.U.O.E. Vacation Savings Plan and the Local
       150 Apprenticeship Fund, and all amendments heretofore or hereafter made
       thereto, as though the same were fully incorporated herein.

(ECF No. 44-2 at 2.) The MOA further stated:

       This Agreement and the adoption of the Master Agreement and the Agreements
       and Declarations of Trust referred to . . . above, shall be effective as of October 1,
       2004 and remain in effect to and including the expiration date of the Master
       Agreement adopted herein. This Agreement shall continue in effect from year to
       year thereafter and specifically adopt any Master Agreement entered into between
       the Union and Excavators, Inc. (Heavy & Highway & Underground) subsequent
       to the expiration date of the Master Agreement herein adopted unless notice of
       termination or amendment is given in the manner provided herein.

       Either party desiring to amend or terminate this Memorandum of Agreement must
       notify the other in writing at least three (3) calendar months prior to the expiration
       of the Master Agreement adopted herein.

(Id.) The expiration date of the Master Agreement adopted by the MOA was May 31, 2007.
(ECF No. 38-17 at 2.) The work covered by the MOA generally included excavation, grading,



                                                 2
   Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 3 of 7 PageID #:1778




piping, sewer, and drainage work involving the operation of equipment such as skid steers and
excavators.

        On June 13, 2006, plaintiffs received a letter from Laczynski on J & L Excavating’s
letterhead, stating as follows:

       Attn: M.O.E. Fringe benefits

       To whom it may concern . . .

               As per phone conversations with local 150 offices on 6/9/06, this letter is
       to inform you that as of 6/14/06 J&L Excavating Inc. will no longer be effective
       or conducting business.

              As for myself, Jeff Laczynski, . . . I will be switching my status with the
       local 150 from “OWNER/OPERATOR” status to just a normal card holding
       “OPERATOR.”

       Thank you, your time is greatly appreciated!

       Sincerely,
       Jeff Laczynski

(ECF No. 38-22.) On June 19, 2006, the Union’s Legal Department sent Laczynski a letter
acknowledging receipt of his letter and stating: “I hope that the Company’s decision to cease
operations is the result of sound business judgment and not misfortune or adversity.
Nevertheless, should J & L Excavating, or any of its principals, successors, or assigns perform
any work within the scope of the [Master Agreement], Local 150 will honor its obligations under
[the Master Agreement] and expects the Company to do the same.” (ECF No. 38-16.)
According to Michael Kresge, the Union and Construction Industry Fund’s Rule 30(b)(6)
witness, the Union understood Laczynski’s letter to mean that J & L Excavating, Inc. was
terminating its agreement with the Union. (ECF No. 38-10, Dep. of Michael R. Kresge at 102-
03.) Thomas Bernstein, the Funds’ Rule 30(b)(6) witness, testified at his deposition that the
Funds “turned off the billing” for contributions for J & L Excavating, Inc. in response to the
letter. (ECF No. 38-9, Dep. of Thomas Michael Bernstein at 87-88.)

       On October 13, 2006, J & L Excavating, Inc., to which the Court will hereinafter refer as
the “Prior Entity,” was voluntarily dissolved. (ECF No. 38-12.) After the closure of the Prior
Entity, Laczynski worked as a non-management employee of other companies that did
excavating work.

      On May 7, 2010, Laczynski incorporated another entity named J & L Excavating, Inc. (“J
& L” or “defendant”) in Illinois. (ECF No. 38-11.) Laczynski is the president and sole owner of
J & L, which performs the same type of work as the Prior Entity but has not executed any
Memorandum of Agreement or any other contract with any of the plaintiffs. It is undisputed that




                                               3
    Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 4 of 7 PageID #:1779




Laczynski did not own or manage any business that performed covered bargaining-unit work
between June 14, 2006 and May 1, 2010.

        Plaintiffs say that the Union “discovered” in September 2012 that “J&L Excavating, Inc.
had reincorporated and was performing bargaining unit work” under the Master Agreement.
(ECF No. 43, Pls.’ Mem. Supp. Mot. Summ. J. at 3.) The Union then notified defendant of its
position that defendant was performing bargaining-unit work in violation of the Master
Agreement. Defendant responded by a letter stating that “since its incorporation in 2010, J&L
has never been signatory to the [Master Agreement],” and, “[t]o the extent that there is any doubt
that J&L is or ever has been signatory, please consider this letter notice of J&L’s repudiation of
the above-referenced collective bargaining agreement.” (ECF No. 38-23 at 1-2.) In October
2012, pursuant to a dispute-resolution procedure set forth in the Master Agreement, the Union
filed two grievances against defendant, which were heard by a Joint Grievance Committee
(“JGC”). J & L did not participate in the grievance procedure. In December 2012, the JGC
issued a $7,273.50 award against defendant and in favor of the Union on one grievance and a
$6,952.06 award against defendant and in favor of the Union on the other grievance. (ECF No.
44-4, Tabs 6-7.)1 The JGC’s decisions state simply: “Based on the testimony heard, the
Committee by majority decision determined” that “[t]he Employer shall pay to the [Union]
Assistance Fund” the sums awarded. (Id.) J & L, evidently, did not pay those sums.

                                         DISCUSSION

         Plaintiffs contend that they are entitled to summary judgment because defendant is
contractually liable for contributions under the Prior Entity’s 2004 MOA, for two reasons. The
first, say plaintiffs, is that the JGC “found that defendant is bound to” the Master Agreement.
(Pls.’ Mem. Supp. Mot. Summ. J. at 4.) This Court, however, held in its previous order that
plaintiffs cannot obtain judicial enforcement of the JGC awards because they waited too long to
file suit.

        Furthermore, the proposition that the JGC found that defendant is bound by the Master
Agreement, made findings about the relationship between defendant and plaintiffs or its duration,
or indeed made any findings at all, is without merit. An instructive decision is Calumet River
Fleeting, Inc. v. International Union of Operating Engineers, Local 150, 824 F.3d 645 (7th Cir.
2016). There, the Union presented a similar argument concerning the effect of a previous
arbitration decision. The Court set out the background facts:



1
        Defendant argues that the Court should not consider the JGC awards because they are
“unauthenticated and hearsay.” (ECF No. 45, Def.’s Resp. Pls.’ L.R. 56.1 Stmt. ¶¶ 10-11.).
Defendant’s objections are overruled. “In granting summary judgment, a district court may
consider any evidence that would be admissible at trial.” Wheatley v. Factory Card & Party
Outlet, 826 F.3d 412, 420 (7th Cir. 2016). “The evidence need not be admissible in form, but
must be admissible in content, such that, for instance, affidavits may be considered if the
substitution of oral testimony for the affidavit statements would make the evidence admissible at
trial.” Id. The JGC awards could be admissible under the business-records exception, Fed. R.
Evid. 803(6), and plaintiffs could provide the foundation for their admission at trial.

                                                4
    Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 5 of 7 PageID #:1780




               Calumet River Fleeting, Inc. fired a boat operator, and defendant
       International Union of Operating Engineers, Local 150, AFL-CIO (“the Union”)
       filed a grievance with Calumet over the termination. Calumet refused to
       participate in the arbitration, saying that although it was once a party to a
       collective bargaining agreement with the Union, Calumet had terminated its
       participation in that agreement before the dispute arose over the firing. When the
       Union took steps to start the arbitration, Calumet filed this suit to stop it. The
       Union counterclaimed for an order compelling arbitration. The district court
       granted summary judgment to Calumet, holding that it was no longer a party to
       any agreement with the Union that might have required arbitration.

               The Union has appealed, arguing that an earlier arbitration award in an
       unrelated proceeding had found that Calumet was an alter ego of Selvick Marine
       Construction, LLC, a company that was a party to the collective bargaining
       agreement. By virtue of the alter ego relationship, the Union contends that
       Calumet had to submit to arbitration.

824 F.3d at 647. The Court of Appeals affirmed, reasoning as follows:

       The Union made a strategic decision to rely entirely on the award’s alter ego
       finding as a basis to compel arbitration, but the award simply does not serve that
       function. It provided no prospective relief and had no prospective effect. It did
       not establish that Calumet was a party to the [collective bargaining agreement]
       when it fired [the boat operator]. It did not establish that Calumet was then the
       alter ego of Selvick Marine, which had dissolved sometime in 2011 or 2012.

Id. at 652. In the instant case, the JGC’s awards contain no findings whatsoever, let alone an
alter-ego or successorship finding. Without explanation, the JGC simply ordered defendant to
pay the Union certain sums, and small sums at that. Plaintiffs do not explain why the
unenforceable awards compel a holding that defendant is bound by the MOA and Master
Agreement for purposes of the contribution amounts sought in this action, nor do plaintiffs cite
any authority in support of their argument. Plaintiffs do point out that defendant never
challenged the validity of the JGC awards, but they fail to develop this argument or substantively
address the Court’s finding that the statute of limitations bars any reliance on the awards.
Because the awards are unenforceable and plaintiffs have not otherwise sought to establish that
defendant is bound by the MOA or Master Agreement, the Court rejects plaintiffs’ first
argument.

       Plaintiffs’ second argument is that the Prior Entity’s2 obligations under the MOA and
Master Agreement can be imposed on defendant under the successorship doctrine. Successor

2
        Plaintiffs reject defendant’s use of the term “Prior Entity,” but they do not develop any
argument that it is inaccurate. Plaintiffs do not dispute that Laczynski dissolved the first
corporation and that four years later, he incorporated a new entity with the same name. While
plaintiffs refer to the second corporation’s creation as a “reincorporation,” they present no
argument that it is an alter ego of the first.

                                                5
    Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 6 of 7 PageID #:1781




liability may be imposed in actions seeking recovery of unpaid employee benefit plan
contributions. Upholsterers’ Int’l Union Pension Fund v. Artistic Furniture of Pontiac, 920 F.2d
1323, 1329 (7th Cir. 1990). Plaintiffs rely on the MOA’s “evergreen clause,” quoted above,
which bound the Prior Entity and its successors to all subsequent Master Agreements unless the
Prior Entity provided written notice of termination of the MOA at least three months prior to the
expiration of the Master Agreement. But defendant points to the June 13, 2006 letter from
Laczynski to the Union and contends that it was a written notice of termination of the MOA such
that the MOA terminated no later than May 31, 2007 (the expiration date of the original Master
Agreement to which the Prior Entity was bound), and thus there is no operative agreement to
which defendant could be a successor.3

         Plaintiffs assert that Laczynski’s letter was not effective to terminate the MOA because
Laczynski “did not state that J&L Excavating, Inc. was permanently closing,” nor did he
expressly state that the company was terminating the MOA or any other agreement. (Pls.’ Mem.
Supp. Mot. Summ. J. at 12.) The Court is not persuaded. Although Laczynski did not use the
word “terminate” or explicitly refer to the MOA, the only reasonable reading of the letter is that
Laczynski was conveying his intent to terminate that agreement. Otherwise, he would not have
referred to “M.O.E. Fringe benefits.” There is also no indication in the letter that Laczynski
intended for the closure of the Prior Entity to be anything but permanent; he unequivocally stated
that his company would “no longer be effective or conducting business.” (ECF No. 38-22.) And
indeed, he dissolved the corporation. Plaintiffs’ contention that Laczynski had no intent to
“permanently close” the Prior Entity is based on sheer speculation; they cite no evidence other
than the fact that he incorporated a second company four years later. A four-year gap (without
any evidence of covered work performed during that time) is not, as plaintiffs argue, a “short
hiatus.” (Pls.’ Mem. Supp. Mot. Summ. J. at 7. ) Plaintiffs’ argument is also belied by (1) the
admission of Michael Kresge, the Union’s Rule 30(b)(6) witness, that the Union understood the
letter to be a termination of the agreement,4 and (2) the fact that the Funds stopped billing the
Prior Entity for contributions. The parties conducted themselves as if the agreement had been
terminated. Because the Court finds that there is no genuine issue that the June 2006 letter was
effective to terminate the MOA, plaintiffs cannot rely on the continuation of the MOA past May
2007, and thus cannot rely on the successorship doctrine for the imposition of liability on
defendant.




3
        Defendant also contends that under the “one-man-unit” rule, the MOA terminated on
June 13, 2006, or alternatively that the dissolution of the Prior Entity terminated the MOA, but in
light of the Court’s conclusion, those contentions need not be discussed.
4
         Plaintiffs argue that Kresge’s testimony was based on a “misstatement” of Laczynski’s
letter, and that Kresge “corrected his testimony later in the deposition.” (ECF No. 51, Pls.’
Reply at 3.) The Court disagrees. Kresge was asked about the Union’s understanding of what
the Prior Entity communicated to the Union in 2006. He did not “correct” this testimony later in
the deposition; he was not asked later in the deposition about the Union’s understanding in 2006.




                                                6
   Case: 1:19-cv-03636 Document #: 52 Filed: 06/25/20 Page 7 of 7 PageID #:1782




       The JGC awards and the successorship doctrine are the sole bases for plaintiffs’ summary
judgment motion. The Court concludes that defendant cannot be liable for fund contributions
under either theory; consequently, defendant is entitled to summary judgment in its favor.

                                       CONCLUSION

        Plaintiffs’ motion for summary judgment [42] is denied. Defendant’s motion for
summary judgment [36] is granted. Final judgment will be entered in favor of defendant and
against plaintiffs. Civil case terminated.


DATE: June 25, 2020




                                                   Hon. Ronald A. Guzmán
                                                   United States District Judge




                                              7
